STATE OF MICHIGAN

                            COURT OF APPEALS



RUDOLF MARCEL SMALING,                                               UNPUBLISHED
                                                                     February 26, 2015
               Plaintiff/Counter
               Plaintiff/Appellee/Cross-Appellant,

V                                                                    No. 314826
                                                                     Kalamazoo Circuit Court
                                                                     Family Division
LAURA CORDELIA SMALING,                                              LC No. 2011-005451-DM

               Plaintiff/Counter
               Plaintiff/Appellant/Cross-Appellee.


                                        AFTER REMAND

Before: M. J. KELLY, P.J., and BECKERING and SHAPIRO, JJ.

PER CURIAM.

        In its initial opinion, the trial court combined child and spousal support amounts such that
we concluded the record was insufficient for review. Accordingly, we remanded the case to the
trial court with instructions to clarify its rulings as to spousal and child support and retained
jurisdiction. Smaling v Smaling, unpublished opinion per curiam of the Court of Appeals, issued
December 4, 2014 (Docket No. 314826). On remand, the trial court issued a new opinion and an
amended judgment of divorce. The matter now returns to us for review.1

       The parties were married for 22 years and had four children who, at the time of trial,
ranged in age from eight to 15 years old. The parties were each 45 years old at the time the
divorce complaint was filed. At the time of trial, plaintiff was employed as a director of
engineering with an annual salary of $185,000. He also typically received substantial annual
bonuses, sometimes, according to defendant, as high as $50,000. Defendant had left the
professional workforce when the couple had children and worked part-time as a piano teacher
earning approximately $10,000 per year.


1
   Our earlier opinion conclusively resolved the issue concerning the parties’ respective
responsibilities for the payment of the children’s medical expenses and the issue concerning
attorney fees, and so we do not readdress those issues.



                                                -1-
         In its opinion on remand and amended judgment, the trial court again ordered spousal
support to be paid by plaintiff to defendant. The court directed that spousal support be paid at an
initial rate of $3,000 per month for three years beginning November 30, 2012 and at the rate of
$2,000 per month for the following three years, at which point support shall terminate. The court
indicated that it based these terms on defendant’s expectation that she will complete training as
an occupational therapist during the first three years and thereafter obtain employment in that
field. The court also stated that if defendant has not obtained employment as expected, she may
bring a motion to modify support provided that such a motion is brought within seven years from
November 30, 2012.

        On remand, the court also addressed the question of plaintiff’s employment bonuses. It
ordered that plaintiff must, within seven days after receipt of each of his bonuses, provide
defendant with information as to the amount. If, at any time, plaintiff’s bonus exceeds $30,000
in a year, he shall pay an additional $3,000 in spousal support. This obligation will terminate on
December 31, 2019, i.e., after seven years of bonuses. Any amounts due for past bonuses must
be paid by April 15, 2015.

        The trial court’s opinion on remand and amended/modified judgments were issued on
December 29, 2014. On January 16, 2015, plaintiff moved the trial court for reconsideration of
its opinion. In the interest of judicial efficiency, we consider plaintiff’s motion a supplemental
brief before this Court and, for the reasons set forth below, affirm the trial court’s rulings on
remand. We have considered and we reject defendant’s argument that the trial court’s opinion
and amended judgment exceeded the scope of our remand order.

        The object in awarding spousal support is to balance the incomes and needs of the parties
so that neither will be impoverished and is to be based on what is just and reasonable under the
circumstances of the case. Moore v Moore, 242 Mich. App. 652, 654; 619 NW2d 723 (2000). By
contrast, child support is “based upon the needs of the child and the actual resources of each
parent.” Peterson v Peterson, 272 Mich. App. 511, 516; 727 NW2d 393 (2006) (quotation marks
and citations omitted). Spousal support is calculated based on the following factors:

       (1) the past relations and conduct of the parties, (2) the length of the marriage, (3)
       the abilities of the parties to work, (4) the source and amount of property awarded
       to the parties, (5) the parties’ ages, (6) the abilities of the parties to pay alimony,
       (7) the present situation of the parties, (8) the needs of the parties, (9) the parties’
       health, (10) the prior standard of living of the parties and whether either is
       responsible for the support of others, (11) contributions of the parties to the joint
       estate, (12) a party’s fault in causing the divorce, (13) the effect of cohabitation on
       a party’s financial status, and (14) general principles of equity. [Olson v Olson,
       256 Mich. App. 619, 631; 671 NW2d 64 (2003).]

An award of spousal support is reviewed for an abuse of discretion and “must be affirmed unless
we are firmly convinced that it was inequitable.” Gates v Gates, 256 Mich. App. 420, 432-433;
664 NW2d 231 (2003).

       Defendant does not challenge the majority of the underlying factual findings by the court.
She argues only that the trial court erred when it stated that plaintiff had taken on a great deal of


                                                 -2-
marital debt, and that the trial court erred when it found that defendant had not attempted to
reduce her expenses. More generally, although defendant asserts that she cannot meet expenses,
she does not directly challenge the amount of monthly support. Rather, she maintains that the
spousal support ordered for the first three years should be made permanent or at least until all of
the children reach the age of majority.2

        As to the factual challenges, we conclude that the trial court did not clearly err. With
respect to defendant’s requested level of support, although the trial court did not state that
defendant had not attempted to reduce expenses, it did conclude that her requested support of
$10,000 per month was unreasonable. Defendant maintained that the parties spent $16,000 per
month when they were together, but then admitted that this exceeded plaintiff’s income. She
also admitted that during the proceedings she was maintaining her household on the $6,500 per
month she and the children were receiving from plaintiff, combined with her own income.
While the trial court’s language was somewhat harsh, its criticism of defendant’s views as to
what constituted a livable income and a reasonable amount of support was not inconsistent with
the evidence. Similarly, we conclude that the trial court did not clearly err in its finding that
plaintiff had been using his salary and bonus to reduce marital debt throughout the divorce
proceedings.

        We also conclude that the trial court did not abuse its discretion in awarding stepped
alimony designed to enable defendant to return to the workforce. An abuse of discretion occurs
when the result falls outside the range of principled outcomes. Keinz v Keinz, 290 Mich. App.
137, 141; 799 NW2d 576 (2010). See Friend v Friend, 486 Mich. 1035, 1035; 783 NW2d 122
(2010) (upholding a spousal support award designed to provide “gradually decreasing
rehabilitative payments to allow [the recipient] to assimilate into the workforce and establish
economic self-sufficiency”). Here, defendant testified that she could work and planned to obtain
employment as an occupational therapist after completing the appropriate education. And,
between the ordered child support, her limited earnings, and the ordered spousal support, her
household income would remain at approximately its present level, until such time as she
presumably qualifies for, and obtains, professional employment. In addition, if defendant is
ultimately unable to obtain employment as an occupational therapist or if other changes in
circumstances occur, she may, as the trial court noted, seek a modification of the support amount
and term.

       Under these circumstances, we find no abuse of discretion in the amount or term of
spousal support ordered by the trial court in its opinion on remand.

        On remand, the trial court also addressed child support, modifying its prior order as to the
treatment of plaintiff’s annual bonuses for purposes of child support. It continued to require that
plaintiff pay child support based upon his earnings, inclusive of bonuses. However, it
substantially revised the mechanism by which the precise amounts are to be determined and
scheduled a hearing for February 2015 before the referee to make the precise determinations.
We find no error in this modification. As to plaintiff’s argument that this is an improper


2
    The youngest child will turn 18 in 2021.



                                                -3-
delegation of authority to the referee, we note that the referee’s determinations constitute
recommendations to the court and that if either party believes that the referee’s decision is in
error, they retain their right to object and obtain a judicial hearing. MCL 552.507(4); MCR
3.215.

      In sum, we affirm the trial court’s orders set forth in its opinion on remand and
amended/modified judgment of divorce as to child support and spousal support.



                                                           /s/ Michael J. Kelly
                                                           /s/ Jane E. Beckering
                                                           /s/ Douglas B. Shapiro




                                              -4-